Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 27, 2021.
Claim 14 is canceled.
Claims 1, 11-12, and 15-16 are amended.
Claims 1-13 and 15-20 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bernier (US Patent No. 5,791,121).
Regarding claim 16, Bernier discloses an apparatus (10 – Fig. 1) comprising: 
a) an application area (16) defining a horizontal support surface (50) for receiving a group of cans (14) (Col. 3, lns 41-44); 
b) a horizontal press plate (20) positioned above the support surface and mounted for vertical movement (“slidably engages” – Col. 3, lns 3-4) relative to the support surface; 
c) an actuation handle (24, 132, 120) operatively connected to the press plate for moving the press plate relative to the support surface to apply a multi-can engagement collar (12) to the group of cans (14) positioned on the support surface within the application area, wherein the actuation handle has an initial height (“the uppermost position” – Col. 5, lns 51-52) relative to the support surface (Col. 3, lns 4-6; and 
d) a mechanism (142, 144) for selectively adjusting the initial height of the actuation handle relative to the support surface to accommodate a user (Col. 5,lns 53-57).

Regarding claim 17, Bernier discloses the apparatus as recited above, wherein the actuation assembly includes a support frame having a pair of stanchions (22) extending vertically upward from the support surface and a support shaft (134) extending horizontally between the pair of stanchions (Fig. 1).

Allowable Subject Matter
Claims 1-13, 15, and 18-20 are allowed.
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed December 27, 2021, with respect to claims 1-13 and 15 have been fully considered and are persuasive.  The rejection of claims 1-13 and 15 has been withdrawn. 
Applicant's arguments filed December 17, 2021 regarding claims 16 and 17 have been fully considered but they are not persuasive.

In regards to Applicant’s argument that 
“Bernier does not disclose any change to the height of release handle 120. Accordingly, the height of Bernier's lever 132 is only adjusted by directly, manually moving the lever 132 itself and Bernier does not disclose "a mechanism for selectively adjusting the initial height of the actuation handle relative to the support surface to accommodate a user," as claimed.”
This is not persuasive for the following reasons:
Examiner interprets the change in the height of the actuation handle from the position shown in Bernier, Fig. 1 to the height of the actuation handle from the position shown in Bernier, Fig. 2 is equivalent to the apparatus recited in claim 16. Furthermore, mechanism (142, 144) adjusts the height of the handle as cited above. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




January 13, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731